{¶ 59} I agree that the common pleas court did not err by denying appellant's motion to dismiss, his motion for new counsel, or his motion to withdraw his guilty plea. I further agree that the sentence was void to the extent it exceeded the statutory maximum term for a fourth degree felony. However, I must disagree with the majority's decision to vacate the entire sentence and remand for resentencing on both charges. Accordingly, I concur in part and dissent in part.
 {¶ 60} The fact that the sentence imposed on one count is void does not requires us to vacate the sentence on any other charge. To the contrary, finality concerns should cause us to affirm any conviction and sentence which we have not found to be in error. For this reason, I would not vacate the sentences imposed on both counts, nor would I remand for resentencing on all charges. Instead, I would vacate the sentence only to the extent it is void — that is, as to count four only — and remand for resentencing solely as to that offense. Appellant did not challenge the sentence with respect to count one. In the interest of finality, the conviction and sentence as to that charge should be affirmed.